DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “opposite sides and between the first end and second end of the shade material” in lines 2-3. Claim 1 has been amended to introduce the opposite sides of the shade material, so the recitation in claim 12 should be amended to instead recite --the opposite sides of the shade material and between the first end and the second end of the shade material-- to ensure appropriate consistency and antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 11, 12, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Milford (U.S. Patent No. 4,741,375) in view of Castellaw (U.S. Patent No. 4,557,310).
Regarding claim 1, Milford discloses a roman shade [FIG. 1] adapted to cover a structural opening comprising a top, a bottom, and a pair of sides (the structural opening is defined by the window shown in Figure 1, including a top, bottom, and sides), wherein the roman shade comprises:
a shade material (13) comprising and extending between a first end (upper end of the shade, at 15) attached proximate to the top of the structural opening [FIG. 1] and a second end (lower end of the shade shown in Figure 1), wherein the shade material comprises a size adapted to substantially cover the structural opening (column 2, lines 45-64) [FIG. 1], wherein the shade material comprises a pair of shade connectors (24, disposed at each 
a pair of longitudinal tracks (12a, 12b) each adapted to follow a contour of and be attached along one of the sides of the structural opening (the tracks are disposed on opposite sides of the opening defined by the central window shown in Figure 1, each track comprises a longitudinal cavity and a longitudinal opening extending through a front surface of each of the tracks (the cavity and opening of each track is shown in Figure 3, wherein the front surface is the lower surface of the track as shown in the figure and the opening is the slot through which the eyebolt 20 extends);
a pair of master carriers (the carrier mechanisms are defined by the eyebolt 20, the nut 21, the inner race 22, and the outer race 23; the master carriers are the carrier mechanisms positioned at the lowermost end of the shade) each adapted to be retained by and longitudinally travel within the longitudinal cavity of one of the longitudinal tracks [FIG. 3], wherein each master carrier comprises a carrier connector (20) that extends out of the longitudinal opening in the track, wherein each shade connector is adapted to connect to one of the carrier connectors such that the shade connector can pivot with respect to the respective master carrier (Figures 2-4 depict the connection between the shade connectors 24 and the carrier connectors 20; Figures 3 and 4 further depict a loose connection that enables a pivoting movement); and
a pair of cords (16a, 16b) each having a first end attached at an upper drive mechanism [FIG. 1] and a second end attached to one of the pair of master carriers (column 3, lines 55-62);
wherein the shade material is disposed in front of the tracks such that the tracks are substantially concealed from view by the shade material when the shade material is lowered.

    PNG
    media_image1.png
    476
    568
    media_image1.png
    Greyscale

Milford does not disclose a tube installed proximate to the top of the structural opening to which the cords are attached, or a shade drive unit operably connected to the tube.
Nonetheless, Castellaw discloses a roman shade comprising a tube (70) adapted to be installed proximate to a top of a structural opening [FIGS. 1, 7] to which a pair of cords (88, 90) are attached (via clips 84, 86) [FIG. 6]; and a shade drive unit (78) operably connected to the tube and adapted to rotate the tube to wind or unwind the pair of cords and thereby lift or lower a pair of master carriers (44) within a pair of tracks (22; column 2, line 56-column 3, line 15).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Milford to include the tube and drive unit taught by Castellaw, in order to provide means for more easily operating the shade via a motor, and to provide a drive mechanism that does not include extraneous cords required for operation.
Regarding claim 2, Milford discloses a dowel (14) attached horizontally proximate to the second end of the shade material [FIG. 1] and wherein the pair of master carriers are attached to opposite ends of the dowel (the ends of the dowel are defined at opposite sides of the center line of the dowel; as shown in Figures 1-3, the master carriers 20, 21, 22, 23 are connected to the shade connectors 24, which are directly connected to the pockets 13c; column 3, lines 34-44).
Regarding claim 3, Milford discloses that the dowel is attached to shade material via at least one selected from the group consisting of a horizontal pocket (13c; column 3, lines 3-11), a horizontal shroud tape, one or more strips, one or more rings, and any combinations thereof.
Regarding claim 11, Milford discloses that each of the pair of tracks is adapted to be bent to follow the contour of one of the sides of the structural opening that has a corresponding bend [FIG. 1].
Regarding claim 12, Milford discloses a plurality of secondary carriers attached to opposite sides and between the first end and the second end of the shade material (as shown in Figure 2, each horizontal dowel 14 includes a carrier; Figure 1 further depicts the locations of the horizontal dowels and the respective secondary carriers at several locations between the first and second ends of the shade).
Regarding claim 22, Milford discloses a roman shade [FIG. 1] adapted to cover a structural opening comprising a top, a bottom, and a pair of sides (the structural opening is defined by the window shown in Figure 1, including a top, bottom, and sides), wherein the roman shade comprises:
a shade material (13) comprising and extending between a first end (upper end of the shade, at 15) attached proximate to the top of the structural opening [FIG. 1] and a second end (lower end of the shade shown in Figure 1), wherein the shade material comprises a size adapted to substantially cover the structural opening (column 2, lines 45-64) [FIG. 1], wherein the shade material comprises a pair of shade connectors (24, disposed at each track location on the lowermost end of the shade) disposed at a rear surface of the shade material and proximate to opposite sides at the second end of the shade material [FIG. 1] (see annotated drawing above);
a longitudinal dowel (14) attached horizontally to the second end of the shade material [FIG. 1];
a pair of longitudinal tracks (12a, 12b) each adapted to follow a contour of and be attached along one of the sides of the structural opening (the tracks are disposed on opposite sides of 
a pair of master carriers (the carrier mechanisms are defined by the eyebolt 20, the nut 21, the inner race 22, and the outer race 23; the master carriers are the carrier mechanisms positioned at the lowermost end of the shade) each adapted to be retained by and longitudinally travel within the longitudinal cavity of one of the longitudinal tracks [FIG. 3], wherein each master carrier comprises a carrier connector (20) that extends out of the longitudinal opening in the track, wherein each shade connector is adapted to connect to one of the carrier connectors such that the shade connector can pivot with respect to the respective master carrier (Figures 2-4 depict the connection between the shade connectors 24 and the carrier connectors 20; Figures 3 and 4 further depict a loose connection that enables a pivoting movement); and
a pair of cords (16a, 16b) each having a first end attached at an upper drive mechanism [FIG. 1] and a second end attached to one of the pair of master carriers (column 3, lines 55-62);
wherein the shade material is disposed in front of the tracks such that the tracks are substantially concealed from view by the shade material when the shade material is lowered.

Milford does not disclose a tube installed proximate to the top of the structural opening to which the cords are attached, or a shade drive unit operably connected to the tube.
Nonetheless, Castellaw discloses a roman shade comprising a tube (70) adapted to be installed proximate to a top of a structural opening [FIGS. 1, 7] to which a pair of cords (88, 90) are attached (via clips 84, 86) [FIG. 6]; and a shade drive unit (78) operably connected to the tube and adapted to rotate the tube to wind or unwind the pair of cords and thereby lift or lower a pair of master carriers (44) within a pair of tracks (22; column 2, line 56-column 3, line 15),
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade assembly of Milford to include the tube and drive unit taught by Castellaw, in order to provide means for more easily operating the shade via a motor, and to provide a drive mechanism that does not include extraneous cords required for operation.
Regarding claim 24, Milford discloses a plurality of dowels (14) each dowel attached to a pair of secondary carriers (each secondary carrier is defined by the set of elements 20, 21, 22, 23 of the carrier mechanisms positioned at the intermediate locations of the dowels 14 between the first and second end of the shade) of the plurality of secondary carriers [FIG. 2].

Response to Arguments
Applicant’s arguments, filed 2/7/22, with respect to the rejection(s) of claim(s) 1-3, 11, 12, 22, and 24 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly applied prior art references (Milford and Castellaw).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABE L MASSAD whose telephone number is (571)272-6292. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABE MASSAD/Examiner, Art Unit 3634      

                                                                                                                                                                                                  

/Johnnie A. Shablack/Primary Examiner, Art Unit 3634